Appeal, insofar as taken from the part of the Appellate Division order reversing so much of Supreme Court’s orders that granted defendants’ motions to stay discovery and dismissed the action, and reinstating the complaint, and insofar as taken from the part of the Appellate Division order modifying Supreme Court’s order that denied plaintiffs’ motion for limited discovery, by permitting certain discovery, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portions of the order appealed from do not finally determine an action or proceeding within the meaning of the Constitution.